Citation Nr: 0717780	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  04-28 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active service from November 1953 to November 
1955.

The veteran's appeal as to the issue listed above arose from 
an April 2003 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California, which 
denied the veteran's claim of entitlement to service 
connection for right ear hearing loss.  In February 2006, the 
Board remanded the claim for additional development.  

In it Remand, dated in February 2006, the Board noted that 
the veteran's October 2003 statement contains language that 
appears to be a request to reopen his claim for service 
connection for residuals of a concussion (slurred speech and 
inability to speak) which was denied in a March 2002 rating 
decision.  The Board referred this matter to the RO for 
proper consideration.  However, it does not appear that this 
claim has been adjudicated, and it is again referred to the 
RO for appropriate action.  Claims for service connection for 
headaches, flashes, and tremors are also referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran does not have right ear hearing loss as the 
result of disease or injury that was present during his 
active military service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
the veteran's active military service, nor may right ear 
sensorineural hearing loss be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that service connection is warranted for 
right ear hearing loss.  He has stated that he sustained head 
trauma during a boxing match, and that he spent 11/2 to 2 
months in the hospital at Ft. Ord and Ft. Benjamin Harrison 
as a result.  He asserts that he had hearing symptoms during 
service.  He further argues that VA has misapplied the burden 
of proof.  See veteran's letters, received in September 2003 
and September 2006.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when they are manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2006).

The veteran's discharge (DD Form 214) shows that he took 
classes for clerk typist, and stenographer, and that the 
related civilian occupation for his specialty number (712.10) 
was "stenographer."     

The veteran's service medical records consist solely of his 
separation examination report, dated in November 1955, which 
shows that he had normal hearing (15/15) in both ears on 
whispered voice and spoken voice testing.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1985 and 2007.  This 
evidence includes a VA progress note, dated in October 2001, 
which states that the veteran has moderately severe 
sensorineural hearing loss.  Private audiometric test 
results, dated in 2003 and 2004, contain only charted 
results, but appear to show that the veteran has right ear 
hearing loss as defined at 38 C.F.R. § 3.385.  

The Board has determined that the claim must be denied.  The 
earliest medical evidence of right ear hearing loss is dated 
in 2001.  This is approximately 45 years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, there is no competent evidence to show that the 
veteran's right ear hearing loss is related to his service, 
and there is no competent evidence to show that the veteran 
had right ear sensorineural hearing loss that was manifest to 
a compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  In this regard, to the extent that the veteran 
appears to argue that his claim should be granted because 
there are missing service medical records which support his 
claim, discussed infra, the Court has rejected the argument 
that there should be an "adverse presumption" against VA 
where service medical records have been lost or destroyed 
while in the Government's control, including records 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).   

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has right ear 
hearing loss due to his service.  Although a lay person is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the 
Board has determined that the medical evidence is more 
probative of the issue, and that it outweighs the lay 
statements.  Accordingly, the veteran's claim for service 
connection must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in May 2002 and February 2006 the 
RO sent the veteran notice letters (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claim.  The 
RO's letter informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that she desired VA 
to attempt to obtain.  The May 2002 VCAA letter was mailed to 
the appellant prior to the initial RO adjudication of his 
claim in April 2003.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
with the exception of the veteran's separation examination 
report, the veteran's service medical records are not 
available and may have been destroyed in the 1973 fire at the 
NPRC.  Under such circumstances, there is a heightened duty 
to search for medical information from alternative sources in 
order to reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
In September 2001, in association with a previous claim, the 
RO requested the NPRC to obtain the veteran's service medical 
records.  In November 2001, the NPRC reported that the 
veteran's records could not be found.  In February 2006, the 
RO contacted the veteran and requested that he provide any 
service medical records, post-service medical records, or 
other information which may be helpful to his claim, 
including, but not limited to, "buddy" certificates or 
affidavits, police reports, employment physical examinations, 
letters written during service, pharmacy prescription 
records, and insurance examinations.  With regard to the 
veteran's missing service medical records, the Board notes 
that although the veteran states that he had hearing loss 
symptoms during service, he has not specifically asserted 
that he was treated for such symptoms during his service.  
Therefore, the Board finds that the RO has satisfied its duty 
to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  

The RO has obtained the veteran's separation examination 
report, and VA and non-VA medical reports.  Although the 
veteran has not been afforded an examination, and etiological 
opinion has not been obtained, the Board finds that the 
evidence, discussed supra, warrants the conclusion that a 
remand for an examination and an etiological opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2006); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Specifically, there 
is no evidence of right ear hearing loss during service or 
for many years thereafter, and no competent evidence of a 
nexus between right ear hearing loss and the veteran's 
service.  The Board therefore finds that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


